
	

113 HR 1770 IH: To amend title 10, United States Code, to eliminate the different treatment under the Survivor Benefit Plan accorded members of the reserve components who die from an injury or illness incurred or aggravated in the line of duty during inactive-duty training compared to members of the Armed Forces who die in the line of duty while on active duty.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1770
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Chaffetz (for
			 himself, Mr. Barber,
			 Mr. Bishop of Utah,
			 Mr. Rice of South Carolina, and
			 Mr. Stewart) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to eliminate the
		  different treatment under the Survivor Benefit Plan accorded members of the
		  reserve components who die from an injury or illness incurred or aggravated in
		  the line of duty during inactive-duty training compared to members of the Armed
		  Forces who die in the line of duty while on active duty.
	
	
		1.Equal benefits under Survivor
			 Benefit Plan for reserve component members who die in the line of duty during
			 inactive-duty training
			(a)Treatment of
			 inactive-Duty training in same manner as active dutySection 1451(c)(1)(A) of title 10, United
			 States Code, is amended—
				(1)in clause (i)—
					(A)by inserting
			 or 1448(f) after section 1448(d); and
					(B)by inserting
			 or (iii) after clause (ii); and
					(2)in clause (iii), by striking section
			 1448(f) of this title and inserting section 1448(f)(1)(A) of
			 this title by reason of the death of a member or former member not in line of
			 duty.
				(b)Consistent
			 treatment of dependent children and deemed electionsSection
			 1448(f) of such title is amended—
				(1)by striking
			 paragraph (2) and inserting the following new paragraph:
					
						(2)Dependent
				children
							(A)Annuity when no
				eligible surviving spouseIn
				the case of a member described in paragraph (1), the Secretary concerned shall
				pay an annuity under this subchapter to the member’s dependent children under
				section 1450(a)(2) of this title as applicable.
							(B)Optional annuity
				when there is an eligible surviving spouseThe Secretary may pay
				an annuity under this subchapter to the member’s dependent children under
				section 1450(a)(3) of this title, if applicable, instead of paying an annuity
				to the surviving spouse under paragraph (1), if the Secretary concerned, in
				consultation with the surviving spouse, determines it appropriate to provide an
				annuity for the dependent children under this paragraph instead of an annuity
				for the surviving spouse under paragraph
				(1).
							;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Deemed election
				to provide an annuity for dependentParagraph (6) of subsection (d) shall apply
				in the case of a member described in paragraph (1) who dies after November 23,
				2003, when no other annuity is payable on behalf of the member under this
				subchapter.
						.
				(c)Availability of
			 special survivor indemnity allowanceSection 1450(m)(1)(B) of
			 such title is amended by inserting or (f) after
			 subsection (d).
			(d)Effective date;
			 application of amendments
				(1)Retroactive
			 applicationExcept as
			 provided in the amendment made by subsection (b)(2), the amendments made by
			 this section shall take effect as of September 10, 2001, and shall apply with
			 respect to deaths of members of the Armed Forces occurring after that
			 date.
				(2)Payment
			 adjustment and lump-sum paymentsThe Secretary of Defense
			 shall—
					(A)require payments
			 under the Survivor Benefit Plan for months beginning after the date of the
			 enactment of this section to be adjusted to reflect the amendments made by this
			 section; and
					(B)provide a lump-sum payment to cover the
			 period between the death of the member concerned (or October 1, 2008, if later
			 than that date in the case of the special survivor indemnity allowance) and the
			 date the adjustment takes effect under subparagraph (A).
					
